People v Scott (2016 NY Slip Op 00265)





People v Scott


2016 NY Slip Op 00265


Decided on January 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, JJ.


16656 4995/91

[*1] The People of the State of New York, Ind. Respondent,
v Lamont Scott, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Bari L. Kamlet of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered on or about May 7, 2014, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly considered defendant's youthful offender adjudication when it assessed points under the risk factors for criminal history and recent prior offense (see People v Arnold, 126 AD3d 463 [1st Dept 2015], lv denied 25 NY3d 910 [2015]). Defendant's inappropriate sexual behavior in prison, including coercive conduct, supported the assessment under the risk factor for unsatisfactory conduct while incarcerated.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors alleged by defendant were already taken into account in the risk assessment instrument, and the record does not establish any basis for a downward departure, given the seriousness of defendant's sexual offense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 14, 2016
CLERK